Wagner, Judge,
delivered the opinion of the court.
None of the objections urged for a reversal of the judgment in this case were brought to the attention of the court below in a motion for a new trial. No opportunity was allowed for the court to correct its errors, if any it committed. The points now made are that the court erred in admitting a deposition to be read in evidence, and also in giving instructions. The only reasons assigned in the motion for a new trial are that the verdict" is contrary to the law and the evidence, and that the same was for the plaintiff when it should have been for the defendant. The questions raised here were not submitted to the Circuit Court.
Judgment affirmed.
The other judges concur.